Exhibit 10.41


 
 
NVIDIA CORPORATION
 
2007 EQUITY INCENTIVE PLAN
 


 
NONSTATUTORY STOCK OPTION
 
(Annual Grant - Board Service)
 
TERMS and CONDITIONS of STOCK OPTION
 
This document sets forth the terms of an Option (the “Option”) granted by NVIDIA
Corporation, a Delaware corporation (the “Company”), pursuant to its 2007 Equity
Incentive Plan (the “Plan”). The Option is evidenced by a Certificate of Stock
Option Grant (“Certificate”) displayed on the website of Charles Schwab & Co.,
Inc. or such other third party stock administration provider used by the Company
from time to time (the “Website”). The Certificate is hereby incorporated herein
by reference, including without limitation the information in the Certificate
that specifies the person to whom the Option is granted (“you” or “Grantee”),
the specific details of the Option, and your automatic electronic acceptance of
the Certificate at the Website.  Defined terms not explicitly defined in this
Terms and Conditions of Stock Option but defined in the Plan shall have the same
definitions as in the Plan.
 
The details of your Option are as follows:
 
1.  The total number of shares of Common Stock subject to this Option is set
forth in the Certificate. This Option is not intended to qualify and will not be
treated as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.
 
2.  The exercise price of this Option is set forth on the Certificate, and is
equal to the Fair Market Value of the Common Stock on the date of grant of this
Option.
 
3.  Subject to the limitations contained herein, this Option shall vest and be
exercisable as follows:
 
(a)
Quarterly over the year following the annual meeting of stockholders, subject to
your Continuous Service.

 
(b)
If your Continuous Service terminates at any time as a result of your death,
this Option shall be immediately fully vested and exercisable.

                               
                                (c)           Except as otherwise expressly
provided in the Plan (including Section 5(g) thereof), if your Continuous
Service terminates for any reason or for no reason, this Option shall be
exercisable only to the extent vested on such termination date, and shall
terminate to theextent not exercised on the earlier of the Expiration Date (as
defined below) or the date that is twelve (12) months following the date of
termination.  However, if such termination of Continuous Service is due to your
death, or if you die within the period in which this Option would otherwise be
exercisable following your termination date, this Option shall terminate to the
extent not exercised on the earlier of the Expiration Date or the date that is
eighteen (18) months following the date of your death.
 
 

--------------------------------------------------------------------------------

 
 
4. 
   (a) You may exercise this Option, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to the Plan. You
may exercise this Option only for whole shares.

 
                          (b)  You may elect to pay the exercise price under one
of the following alternatives:
 
(i)
    Payment in cash or check at the time of exercise;

 
(ii)
    Payment pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of Common Stock subject to
this Option, results in either the receipt of cash (or check) by the Company or
the receipt of  irrevocable instructions issued by you to pay the aggregate
exercise price to the Company from the sales proceeds;

 
(iii)
    Provided that at the time of exercise the Company's Common Stock is publicly
traded and quoted regularly in the Wall Street Journal, payment by delivery of
already-owned shares of Common Stock, held for the period required at the time
of exercise by the Company, and owned free and clear of any liens, claims,
encumbrances or security interests, which Common Stock shall be valued at its
Fair Market Value on the date of exercise; or



(iv)
    Payment by a combination of the methods of payment specified in
subparagraphs (i) through (iii) above.

 
                         (c)  By accepting this Option, you agree that the
Company may require you to enter an arrangement providing for the cash payment
by you to the Company of any tax-withholding obligation of the Company relating
to this Option, including any such obligation arising by        reason of the
vesting or exercise of this Option. Notwithstanding anything to the contrary
contained herein, you may not exercise this Option unless the shares issuable
upon exercise of this Option are then registered under the Securities Act of
1933, or, if such shares are        not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. 
 
5.  This Option is not transferable except (i) by will or by the laws of descent
and distribution; or (ii) pursuant to a domestic relations order.  You may
deliver written notice to the Company, in a form satisfactory to the Company,
pursuant to which you designate a third party who, in the event of your death
shall have the right to exercise the Option on the terms set forth in this
document.  During your life, this Option is exercisable only by you or a
transferee satisfying the conditions of this Section 5.  The terms of this
Option shall be binding upon the transferees, executors, administrators, heirs,
successors, and assigns of the Grantee.  The right of a transferee to exercise
the transferred portion of this Option shall terminate in accordance with your
right of exercise under Section 3 of this Option.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  The term of this Option (“Expiration Date”) is ten (10) years measured from
the date of grant, subject, however, to earlier termination upon your
termination of Continuous Service, as set forth herein and in the Plan.
 
7.  Any notices provided for in this Option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at     the address most
recently on file with the Company.
 
8.  This Option is subject to all the provisions of the Plan, a copy of which is
available at the Website, and its provisions are hereby made a part of this
Option, including without limitation the provisions of Section 5 of the Plan,
and is further subject to all interpretations,      amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of this Option and
those of the Plan, the provisions of the Plan shall control.  This Terms and
Conditions of Stock Option sets forth the entire understanding between you and
the Company regarding the acquisition of stock in the Company and supersedes all
prior oral and written agreements on that subject with the exception of options
previously granted and delivered to you under the Plan (including the Prior
Plans).
 
            IN WITNESS WHEREOF, the parties hereunto set their hands as of the
date the Certificate is accepted on the Website.
 
NVIDIA CORPORATION
 
Jen-Hsun Huang
President and Chief Executive Officer




 
GRANTEE
(Acceptance designated electronically at the Website.)
 
 

--------------------------------------------------------------------------------

   
 


 


